SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB ýQUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2007 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-23000 Trestle Holdings, Inc. (Exact name of small business issuer as specified in its charter) Delaware 95-4217605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) PO Box 4198, Newport Beach, California 92661 (Address of principal executive offices) Issuer’s telephone number: (949) 903-0468 Former name, former address and former fiscal year, if changed since last report: Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESý NOo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESý NOo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at July 22, 2007 Common Stock, $.001 par value 146,577,362 Transitional Small Business Disclosure Format (Check one):YESoNOý TRESTLE HOLDINGS, INC. INDEX ITEM 1.FINANCIAL STATEMENTS: Consolidated Balance Sheets — June 30, 2007 (Unaudited) and December 31, 2006 Consolidated Statements ofOperations (Unaudited) — Quarter and six months ended June 30, 2007 and 2006 Consolidated Statements of Cash Flows (Unaudited) — Six months ended June 30, 2007 and 2006 Notes to Consolidated Financial Statements ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3.CONTROLS AND PROCEDURES PART II — OTHER INFORMATION - 1 - TRESTLE HOLDINGS, INC. ITEM I — FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS June 30, December 31, 2007 2006 ASSETS (Unaudited) CURRENT ASSETS Cash $ 94,000 $ 798,000 Prepaid expenses and other current assets 34,000 118,000 TOTAL CURRENT ASSETS 128,000 916,000 TOTAL ASSETS $ 128,000 $ 916,000 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 2,000 $ 22,000 Accrued expenses 24,000 37,000 TOTAL CURRENT LIABILITIES 26,000 59,000 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Common stock, $.001 par value, 1,500,000,000 shares authorized, 146,577,362 and 146,577,362 issued and outstanding at June 30, 2007 and December 31, 2006, respectively 143,000 8,000 Additional paid in capital 52,382,000 53,172,000 Accumulated deficit (52,423,000 ) (52,323,000 ) Total stockholders’ equity 102,000 857,000 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 128,000 $ 916,000 See accompanying notes to consolidated financial statements. - 2 - TRESTLE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Quarter Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 REVENUES Product $ — $ 436,000 $ — $ 1,009,000 Software support — 105,000 — 194,000 Total revenues — 541,000 — 1,203,000 COST OF SALES — 299,000 — 600,000 GROSS PROFIT — 242,000 — 603,000 OPERATING EXPENSES Research and development — 239,000 — 815,000 Selling, general and administrative expenses 67,000 588,000 113,000 1,597,000 Total operating expenses 67,000 827,000 113,000 2,412,000 LOSS FROM OPERATIONS (67,000 ) (585,000 ) (113,000 ) (1,809,000 ) Interest income and other, net 4,000 — 13,000 (20,000 NET LOSS $ (63,000 ) $ (585,000 ) $ (100,000 ) $ (1,829,000 ) NET LOSS PER SHARE OF COMMON STOCK—Basic and diluted $ (0.00 ) $ (0.07 ) $ (0.00 ) $ (0.228 ) WEIGHTED AVERAGE SHARES OUTSTANDING—Basic and diluted 90,757,000 8,257,000 49,507,000 8,257,000 See accompanying notes to consolidated financial statements. - 3 - TRESTLE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Loss from continuing operations $ (100,000 ) $ (1,829,000 ) Adjustments to reconcile loss from continuing operations to net cash provided by/(used in) operating activities: Depreciation and amortization — 343,000 Provision for doubtful accounts — 1,000 Stock based compensation — 203,000 Changes in operating assets and liabilities, net of effects from acquisition/disposition of business: Accounts receivable — 626,000 Inventory — 269,000 Prepaid expenses and other assets 84,000 29,000 Accounts payable and accrued expenses (33,000 ) (343,000 ) Deferred revenue — (80,000 ) Net cash used in operating activities (49,000 ) (781,000 ) CASH FLOWS FROM INVESTING ACTIVITIES: Additions to fixed assets — 10,000 Net cash used in investing activities — 10,000 CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of common stock 350,000 — Dividends paid on company common stock (1,005,000 ) 500,000 Net cash provided by/(used in) financing activities (655,000 ) 500,000 NET DECREASE IN CASH AND CASH EQUIVALENTS (704,000 ) (271,000 ) CASH AND CASH EQUIVALENTS, Beginning of period 798,000 305,000 CASH AND CASH EQUIVALENTS, End of period $ 94,000 $ 34,000 Six Months Ended June 30, 2007 2006 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash received/(paid) during the period for: Interest $ 13,000 $ 1,000 Income taxes $ — $ — SUPPLEMENTAL DISCLOSURE OF NON CASH TRANSACTIONS See accompanying notes to consolidated financial statements. - 4 - TRESTLE HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Current Operations and Background — Trestle Holdings,Inc. ("Trestle Holdings" or "Company")is a non-operating public company and our operating results through September 22, 2006 are not meaningful to our future results. The Company is seeking out suitable candidates for a business combination with a private company.The Company previously developed and sold digital tissue imaging and telemedicine applications linking dispersed users and data primarily in the healthcare and pharmaceutical markets. On May 5, 2007, W-Net, Inc., a California corporation (“W-Net”), purchased 135,000,000 shares of the Company’s Common Stock, par value $0.001 per share (the “Common Shares”) of the Company for an aggregate purchase price of $350,000.00, or $0.00259 per share. On September 22, 2006, the Company consummated the sale of substantially all of its assets to Clarient, Inc. in exchange for $3,000,000, consisting of approximately $2,203,000 in cash, $643,000 for the cancellation of the loans from Clarient and assumption of approximately $154,000 of liabilities. Basis of Presentation and Principles of Consolidation — The consolidated financial statements reflect the financial position, results of operations and cash flows of the Company. All significant intercompany accounts and transactions have been eliminated on consolidation.As of December 31, 2006, the Company has dissolved all of its subsidiaries. Use of Estimates —The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. These estimates are sensitive to change and therefore actual results could differ from those estimates. Cash and Cash Equivalents — The Company considers investments with original maturities of 90 days or less to be cash equivalents. Accounts Receivable - The Company extended credit to its customers. Collateral was generally not required. Credit losses were provided for in the financial statements based on management’s evaluation of historical and current industry trends. Factoring of Receivable -The Company used a factor for working capital and credit administration purposes. Under the factoring agreement, the factor purchased a portion of the trade accounts receivable and assumes all credit risk with respect to such accounts. Inventory - Inventory was valued at the lower of cost or market.Cost was determined using standard costs, which approximated first-in, first-out method assumption. Fixed Assets — Fixed assets were stated at cost and were depreciated using the straight-line method over their estimated useful lives, ranging from one to five years.Leasehold improvements were amortized over the shorter of the lease term or the estimated life of the improvement. Revenue Recognition — The Company recognized revenues associated with the Trestle business on product sales after shipment of the product to the customer and formal acceptance by the customer had been received.Depending upon the specific agreement with the customer, such acceptance normally occurred subsequent to one or more of the following events:receipt of the product by the customer, installation of the product by the Company and/or training of customer personnel by the Company.For sales to qualified distributors revenues was recognized upon transfer of title which is generally upon shipment.Revenue recognized for shipping was recognized when the shipment arrived at its destination. Income Taxes —The Company records income taxes in accordance with the provisions of SFAS No.109, “Accounting for Income Taxes.”The standard requires, among other provisions, an asset and liability approach to recognize deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the financial statement carrying amounts and tax basis of assets and liabilities.Valuation allowances are provided if, based upon the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. - 5 - Stock-Based Compensation— On January 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123 (revised 2004), “Share-Based Payment,” (“SFAS 123(R)”) which was issued in December 2004. SFAS 123(R) revises SFAS No. 123, “Accounting for Stock Based Compensation,” and supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees,” and its related interpretations. SFAS 123(R) requires recognition of the cost of employee services received in exchange for an award of equity instruments in the financial statements over the period the employee is required to perform the services in exchange for the award. SFAS 123(R) also requires measurement of the cost of employee services received in exchange for an award. SFAS 123(R) also amends SFAS No. 95, “Statement of Cash Flows,” to require the excess tax benefits be reported as financing cash inflows, rather than as a reduction of taxes paid, which is included within operating cash flows. The Company has chosen to adopt SFAS 123(R) using the modified prospective method. Accordingly, prior period amounts have not been restated. Under this application, the Company recorded the cumulative effect of compensation expense for the unvested portion of previously granted awards that remain outstanding at the date of adoption and recorded compensation expense for all awards granted after the date of adoption. SFAS 123(R) provides that income tax effects of share-based payments are recognized in the financial statements for those awards that will normally result in tax deduction under existing law. Under current U.S. federal tax law, the Company would receive a compensation expense deduction related to non-qualified stock options only when those options are exercised and vested shares are received. Accordingly, the financial statement recognition of compensation cost for non-qualified stock options creates a deductible temporary difference which results in a deferred tax asset and a corresponding deferred tax benefit in the income statement. The Company does not recognize a tax benefit for compensation expense related to incentive stock options unless the underlying shares are disposed in a disqualifying disposition. Net Income (Loss) Per Share — The Company computes net loss per share in accordance with SFAS No. 128, “Earnings per Share,” and Securities and Exchange Commission Staff Accounting Bulletin No. 98 (“SAB 98”). Under the provisions of SFAS No. 128 and SAB 98, basic and diluted net loss per share is computed by dividing the net loss available to common stockholders for the period by the weighted average number of shares of common stock outstanding during the period. Common equivalent shares related to stock options and warrants have been excluded from the computation of basic and diluted earnings per share, for the quarters and the six months ended June 30, 2007 and 2006 because their effect is anti-dilutive. Concentration of Credit Risk — Financial instruments that potentially subject the Company to a concentration of credit risk consist of cash and accounts receivable.The Company maintains its cash with high credit quality financial institutions; at times, such balances with any one financial institution may exceed FDIC insured limits. Financial Instruments —The Company’s financial instruments consist of cash, accounts payable, and accrued expenses.The carrying values of cash, accounts payable, and accrued expenses are representative of their fair values due to their short-term maturities. Recently Issued Accounting Pronouncements—In March 2006 FASB issued SFAS 156 “Accounting for Servicing of Financial Assets.” This Statement amends FASB Statement No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” with respect to the accounting for separately recognized servicing assets and servicing liabilities. This statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose “Amortization method” or “Fair value measurement method” for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. Management believes that this statement will not have a significant impact on the financial statements. - 6 - The SEC recently issued Financial Reporting Release No.60, "Cautionary Advice Regarding Disclosure About Critical Accounting Policies" ("FRR60"), suggesting companies provide additional disclosure and commentary on those accounting policies considered most critical. FRR 60 considers an accounting policy to be critical if it is important to the Company's financial condition and results of operations, and requires significant judgment and estimates on the part of management in its application. For a summary of the Company's significant accounting policies, including the critical accounting policies discussed below, see the accompanying notes to the consolidated financial statements in the section entitled "Financial Statements." In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. This standard establishes a standard definition for fair value, establishes a framework under generally accepted accounting principles for measuring fair value and expands disclosure requirements for fair value measurements. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007. This statement will not have a significant impact on theCompany’s results of operations or financial position. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106 and132(R).” This standard requires an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur as a component of comprehensive income. The standard also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position.The requirement to recognize the funded status of a defined benefit postretirement plan is effective as of the end of the fiscal year ending after December15, 2006. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for the fiscal years ending after December15, 2008. This statement will not have a significant impact on theCompany’s results of operations or financial position. In September 2006, the SEC issued Staff Accounting Bulletin No.108 (SAB 108), Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements. SAB 108 provides guidance on the consideration of the effects of prior year unadjusted errors in quantifying current year misstatements for the purpose of a materiality assessment. It is effective for the fiscal year ending May31, 2007, and is not expected to materially impact our financial position or results of operations. Opinion 20 previously required that most voluntary changes in accounting principle be recognized by including in net income of the period of the change the cumulative effect of changing to the new accounting principle.This Statement requires retrospective application to prior periods’ financial statements of changes in accounting principle, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change.When it is impracticable to determine the period-specific effects of an accounting change on one or more individual prior periods presented, this Statement requires that the new accounting principle be applied to the balances of assets and liabilities as of the beginning of the earliest period for which retrospective application is practicable and that a corresponding adjustment be made to the opening balance of retained earnings (or other appropriate components of equity or net assets in the statement of financial position) for that period rather than being reported in an income statement.When it is impracticable to determine the cumulative effect of applying a change in accounting principle to all prior periods, this Statement requires that the new accounting principle be applied as if it were adopted prospectively from the earliest date practicable. The correction of an error in previously issued financial statements is not an accounting change.However, the reporting of an error correction involves adjustments to previously issued financial statements similar to those generally applicable to reporting an accounting change retrospectively.Therefore, the reporting of a correction of an error by restating previously issued financial statements is also addressed by this Statement.This statement is not applicable to the Company. In February 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards (SFAS) 155 “Accounting for Certain Hybrid Financial Instruments”.SFAS 155 amends SFAS 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principal cash flows. SFAS 155 also amends SFAS 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative financial instrument. Generally, FASB Statement of Financial Accounting Standards SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities”, requires that a derivative embedded in a host contract that does not meet the definition of a derivative be accounted for separately (referred to as bifurcation) under certain conditions. That general rule notwithstanding, SFAS No. 133 (prior to amendments made to it by SFAS No. 155) provides a broad exception for interest-only and principal-only strips initially resulting from the separation of rights to receive contractual cash flows of a financial instrument that itself does not contain an embedded derivative that would have been accounted for separately. SFAS 155 amends SFAS 133 to restrict the scope exception to strips that represent rights to receive only a portion of the contractual interest cash flows or of the contractual principal cash flows of a specific debt instrument.Prior to amendments made by - 7 - SFAS 155 , SFAS 140 , “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”, permitted a qualifying special-purpose entity (SPE) to hold only passive derivative financial instruments pertaining to beneficial interests (other than another derivative financial instrument) issued or sold to parties other than the transferor. SFAS 155 amends SFAS 140 to allow a qualifying SPE to hold a derivative instrument pertaining to beneficial interests that itself is a derivative financial instrument.Management is currently assessing the effect of SFAS 155 on the Company’s financial statements. NOTE 2 - WARRANTS During the quarter ended June 30, 2007, the Company did not issue any warrants and 870,000 warrants expired. We have 3,310,148 warrants issued and outstanding. NOTE 3 - STOCK OPTION PLANS The Company's employee stock option plans (the "Plans") provide for the grant of non-statutory or incentive stock options to the Company's employees, officers, directors or consultants.The Compensation Committee of our board of directors administers the Plans, selects the individuals to whom options will be granted, determines the number of options to be granted, and the term and exercise price of each option.Stock options granted pursuant to the terms of the Plans generally cannot be granted with an exercise price of less than 100% of the fair market value on the date of the grant (110% for awards issued to a 10% or more stockholder).The term of the options granted under the Plans cannot be greater than 10 years; 5 years for a 10% or more stockholder.Options vest at varying rates generally over five years.An aggregate of 1,855,000 shares were reserved under the Plans, of which 1,805,000 shares were available for future grant at June 30, 2007. The Company has elected to adopt the detailed method provided in SFAS No. 123(R) for calculating the beginning balance of the additional paid-in capital pool (“APIC pool”) related to the tax effects of employee stock-based compensation, and to determine the subsequent impact on the APIC pool and Consolidated Statements of Cash Flows of the income tax effects of employee stock-based compensation awards that are outstanding upon the adoption of SFAS No. 123(R). The fair value of each stock option granted is estimated on the date of the grant using the Black-Scholes option pricing model.The Black-Scholes option pricing model has assumptions for risk free interest rates, dividends, stock volatility and expected life of an option grant.The risk free interest rate is based upon market yields for United States Treasury debt securities at a 7-year constant maturity.Dividend rates are based on the Company’s dividend history.The stock volatility factor is based on the last 60 days of market prices prior to the grant date.The expected life of an option grant is based on management’s estimate.The fair value of each option grant, as calculated by the Black-Scholes method, is recognized as compensation expense on a straight-line basis over the vesting period of each stock option award. The following assumptions were used to determine the fair value of stock options granted using the Black-Scholes option-pricing model in 2006: 2006 Dividend yield 0.0 % Volatility 112 % Average expected option life 6.67 years Risk-free interest rate 4.30 % During the quarter ended June 30, 2007, the Company granted zero options. During the year ended December 31, 2006, the Company granted 105,000 options to non-management board members.The weighted average exercise price of the grants during the quarter was $0.25. The options vested quarterly over the 2006 fiscal year with an expiration date of 10 years. The Company has assumed that all stock options issued during the year would vest.To account for such grants, we recorded deferred stock compensation of $23,000, and recognized compensation expense of $17,000 related to this issuance and a total compensation expense of $257,000 which includes the issuance of past employee stock options vesting in this year. - 8 - The following table summarizes activity in the Company's stock option plans during the six months ended June 30, 2007 and the year ended December 31, 2006: Number of Shares Weighted Average Price Per Share Balance at December 31, 2006 1,246,000 $ 2.62 Granted 105,000 0.25 Canceled 1,341,000 2.43 Balance at December 31, 2006 10,000 $ 67.50 Balance at June 30, 2007 10,000 $ 67.50 In 2006, as a result of the sale of all assets of the Company, all employees were terminated from the Company.Options from these employees were cancelled as per the stock option plan.Additionally, the directors of the Company agreed to the cancellation of all of their granted options. The following summarizes pricing and term information for options issued to employees and directors which are outstanding as of June 30, 2007: Options Outstanding Options Exercisable Range of Exercise Prices Number Outstanding at September 30, 2006 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at September 30, 2006 Weighted Average Exercise Price 67.50 10,000 2.75 67.50 10,000 67.50 Non-Plan Stock Options— During the year ended December 31, 2006, Mr. Vecchione and Mr. Hall agreed to cancel their 400,000 non-plan stock options with a strike price of $2.50. NOTE 4 – EARNINGS PER SHARE The following table sets forth common stock equivalents (potential common stock) for the quarters and the six months ended June 30, 2007 and 2006 that are not included in the loss per share calculation above because their effect would be anti-dilutive for the periods indicated: Quarter Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Weighted average common stock equivalents: Stock options 10,000 1,060,000 10,000 1,279,000 Warrants 4,180,000 4,179,000 4,180,000 4,216,000 NOTE 5 – CONCENTRATION OF CREDIT RISK The Company maintains its cash balances in various financial institutions that from time to time exceed amounts insured by the Federal Deposit Insurance Corporation up to $100,000, per financial institution. As of June 30, 2007, the Company’s deposits exceeded insured amounts by $94,000.The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash. - 9 - ITEM 2 . MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussioncontains certain statements that may be deemed “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements appear in a number of places in this Report, including, without limitation, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These statements are not guarantees of future performance and involve risks, uncertainties and requirements that are difficult to predict or are beyond our control.Our future results may differ materially from those currently anticipated depending on a variety of factors, including those described below under “Risks Related to Our Future Operations” and our filings with the Securities and Exchange Commission.The following should be read in conjunction with the unaudited Consolidated Financial Statements and notes thereto that appear elsewhere in this report. Overview We are a non-operating public company and our operating results through September 22, 2006 are not meaningful to our future results. The Company is seeking out suitable candidates for a business combination with a private company.The Company previously developed and sold digital tissue imaging and telemedicine applications linking dispersed users and data primarily in the healthcare and pharmaceutical markets. On May 7, 2007, the Company paid a dividend of $1,005,000 to shareholders of record as of April 19, 2007. On May 5, 2007, W-Net purchased 135,000,000 shares of the Company’s Common Stock, par value $0.001 per share (the “Common Shares”) of the Company for an aggregate purchase price of $350,000, or $0.00259 per share. On September 22, 2006, the Company consummated the sale of substantially all of its assets to Clarient, Inc. in exchange for $3,000,000, consisting of approximately $2,203,000 in cash, $643,000 for the cancellation of the loans from Clarient and assumption of approximately $154,000 of liabilities. Critical Accounting Policies and Estimates The preparation of the Company's financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of expenses during the reporting period. On an ongoing basis, the Company evaluates its estimates which are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. The result of these evaluations forms the basis for making judgments about the carrying values of assets and liabilities and the reported amount of expenses that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions. The following accounting policies require significant management judgments and estimates: For the Quarters Ended June 30, 2007 and 2006 Results of Operations The information below represents our historical numbers.These numbers are not meaningful going forward due to the sale of all of our business lines. Revenues Revenues were zero and $541,000 for the quarters ended June 30, 2007 and 2006, respectively.Revenues for the quarters ended June 30, 2007 and 2006 consisted of zero and $436,000 for product and software sales and zero and $105,000 for software support, respectively.Revenues will remain at zero due to the sale of substantially all the Company’s assets. Cost of Sales Cost of sales was zero and $299,000 for the quarters ended June 30, 2007 and 2006, respectively.Cost of sales will remain at zero due to the sale of substantially all the Company’s assets. - 10 - Research and Development Research and development expenses were zero and $239,000 for the quarters ended June 30, 2007 and 2006, respectively.The decrease in research and development expenses is due to the sale of substantially all the Company’s assets and will remain at zero. Selling, General and Administrative Expenses Selling, general and administrative expenses were $67,000 and $588,000 for the quarters ended June 30, 2007 and 2006, respectively.Selling, general and administrative expenses have decreased significantly as we terminated all of our employees due to the sale of assets to Clarient and outsourced our administrative functions. Interest Income, Interest Expense and Other Interest income and other, net was $4,000 and zero for the quarters ended June 30, 2007 and 2006, respectively, an increase in income of $4,000.The increase is principally due to the higher cash balances and repayment of outstanding debt. For the Six Months Ended June 30, 2007 and 2006 Revenues Revenues were zero and $1,203,000 for the six months ended June 30, 2007 and 2006, respectively.Revenues for the six months ended June 30, 2007 and 2006 consisted of zero and $1,009,000 for product and software sales and zero and $194,000 for software support, respectively.Revenues will remain at zero due to the sale of substantially all the Company’s assets. Cost of Sales Cost of sales was zero and $600,000 for the six months ended June 30, 2007 and 2006, respectively.Cost of sales will remain at zero due to the sale of substantially all the Company’s assets. Research and Development Research and development expenses were zero and $815,000 for the six months ended June 30, 2007 and 2006, respectively.The decrease in research and development expenses is due to the sale of substantially all the Company’s assets and will remain at zero. Selling, General and Administrative Expenses Selling, general and administrative expenses were $113,000 and $1,597,000 for the six months ended June 30, 2007 and 2006, respectively.Selling, general and administrative expenses have decreased significantly as we terminated all of our employees due to the sale of assets to Clarient and outsourced our administrative functions. Interest Income, Interest Expense and Other Interest income and other, net was $13,000 and ($20,000) for the six months ended June 30, 2007 and 2006, respectively, an increase in income of $33,000.The increase is principally due to the higher cash balances and repayment of outstanding debt. Liquidity and Capital Resources Net cash used in operating activities was $49,000 and $781,000 in the six months ended June 30, 2007 and 2006, respectively.The decrease of $732,000 in cash used by operating activities was primarily due to expenses having decreased significantly as we terminated all of our employees due to the sale of assets to Clarient and outsourced our administrative functions. Net cash provided by investing activities was zero and $10,000 in the six months ended June 30, 2007 and 2006, respectively. - 11 - Net cash provided by/(used in) financing activities was ($655,000) and $500,000 in the six months ended June 30, 2007 and 2006, respectively.The increase of $1,155,000 in cash used in financing activities was primarily due to the Loan Agreement with Clarient and dividend of $1,005,000 paid to the shareholders. On February 27, 2006, we entered into a Loan Agreement pursuant to which we borrowed $250,000 from Clarient which matured on September 22, 2006.On June 19, 2006, in connection with the execution of the Purchase Agreement and to provide us with additional working capital pending completion of the proposed acquisition by Clarient, Clarient entered into a Second Loan Agreement with us pursuant to which Clarient loaned $250,000 to us and agreed to, from time to time prior to the closing of the proposed acquisition and upon conditions contained in the Second Loan Agreement, loan up to an additional $250,000 in two tranches of $125,000 to us pursuant to which Clarient loaned $125,000.This loan matured on September 22, 2006.These loans bore interest at the annual rate of 8% and were secured by a lien on our accounts receivable, inventory, software and intellectual property. At the completion of the sale of our assets, these loans were canceled and all unpaid principal and accrued interest were offset against the purchase price paid by Clarient to us. On September 22, 2006, the Company consummated the sale of substantially all of its assets to Clarient, Inc in exchange for $3,000,000, consisting of approximately $2,203,000 in cash, $643,000 for the cancellation of the loans from Clarient and assumption of approximately $154,000 of liabilities. On May 5, 2007, W-Net, Inc., a California corporation (“W-Net”), purchased 135,000,000 shares of the Common Stock, par value $0.001 per share (the “Common Shares”) of the Company for an aggregate purchase price of $350,000.00, or $0.00259 per share. On May 7, 2007, the Company paid a dividend of $1,005,000 to shareholders of record as of April 19, 2007. The Company suffered recurring losses from operations and has an accumulated deficit of $52,423,000 at June 30, 2007.Currently, we are a non-operating public company. The Company is seeking out suitable candidates for a business combination with a private company. Inflation and Seasonality Inflation has not been material to the Company during the past five years. Seasonality has not been material to the Company. Recent Accounting Pronouncements In March 2006 the FASB issued SFAS 156 “Accounting for Servicing of Financial Assets.” This Statement amends FASB Statement No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” with respect to the accounting for separately recognized servicing assets and servicing liabilities. This statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose the “Amortization method” or “Fair value measurement method” for each class of separately recognized servicing assets and servicing liabilities. 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. Management believes that this statement will not have a significant impact on the financial statements. - 12 - The SEC recently issued Financial Reporting Release No.60, "Cautionary Advice Regarding Disclosure About Critical Accounting Policies" ("FRR60"), suggesting companies provide additional disclosure and commentary on those accounting policies considered most critical. FRR 60 considers an accounting policy to be critical if it is important to the Company's financial condition and results of operations, and requires significant judgment and estimates on the part of management in its application. For a summary of the Company's significant accounting policies, including the critical accounting policies discussed below, see the accompanying notes to the consolidated financial statements in the section entitled "Financial Statements." In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. This standard establishes a standard definition for fair value, establishes a framework under generally accepted accounting principles for measuring fair value and expands disclosure requirements for fair value measurements. This standard is effective for financial statements issued for fiscal years beginning after November 15, 2007. This statement will not have a significant impact on theCompany’s results of operations or financial position. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106 and132(R).” This standard requires an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur as a component of comprehensive income. The standard also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position. The requirement to recognize the funded status of a defined benefit postretirement plan is effective as of the end of the fiscal year ending after December15, 2006. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for the fiscal years ending after December15, 2008. This statement will not have a significant impact on theCompany’s results of operations or financial position. In September 2006, the SEC issued Staff Accounting Bulletin No.108 (SAB 108), Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements. SAB 108 provides guidance on the consideration of the effects of prior year unadjusted errors in quantifying current year misstatements for the purpose of a materiality assessment. It is effective for the fiscal year ending May31, 2007, and is not expected to materially impact our financial position or results of operations. - 13 - Risk Factors The following important factors, and the important factors described elsewhere in this report or in our other filings with the SEC, could affect (and in some cases have affected) our results and could cause our results to be materially different from estimates or expectations.Other risks and uncertainties may also affect our results or operations adversely.The following and these other risks could materially and adversely affect our business, operations, results or financial condition. We have a history of net losses and will not achieve or maintain profitability. We have a history of incurring losses from operations. As of June 30, 2007, we had an accumulated deficit of approximately $52,423,000, of which approximately $37,635,000 was incurred prior to our acquisition of our tissue imaging and telemedicine business lines that we sold to Clarient as a non-operating company and approximately $52,193,000 was incurred prior to such sale to Clarient.We anticipate that our existing cash and cash equivalents will be sufficient to fund our business needs. Our ability to continue may prove more expensive than we currently anticipate and we may incur significant additional costs and expenses in connection with seeking a suitable transaction. We are a non-operating company seeking a suitable transaction and may not find a suitable candidate or transaction. Since the sale of substantially all of our assets to Clarient, we are a non-operating company and are seeking a suitable transaction with a private company; however, we may not find a suitable candidate or transaction.If we are unable to consummate a suitable transaction we will be forced to liquidate and dissolve which will take three years to complete and may result in our distributing less cash to our shareholders.Additionally, we will be spending cash during the winding down of the Company and may not have enough cash to distribute to our shareholders. We cannot assure you of the exact amount or timing of any future distribution to our stockholders. The precise nature, amount and timing of any future distribution to our stockholders will depend on and could be delayed by, among other things, the opportunities for a private company transaction, administrative and tax filings during or associated with our seeking a private company transaction or any subsequent dissolution, potential claim settlements with creditors, and unexpected or greater than expected operating costs associated with any potential private company transaction or any subsequent liquidation. Furthermore, we cannot provide any assurances that we will actually make any distributions.Any amounts we actually distribute to our stockholders may be less than the price or prices at which our common stock has recently traded or may trade in the future. We will continue to incur claims, liabilities and expenses that will reduce the amount available for distribution to stockholders. Claims, liabilities and expenses incurred while seeking a private company transaction or any subsequent dissolution, such as legal, accounting and consulting fees and miscellaneous office expenses, will reduce the amount of assets available for future distribution to stockholders. If available cash and amounts received on the sale of non-cash assets are not adequate to provide for our obligations, liabilities, expenses and claims, we may not be able to distribute meaningful cash, or any cash at all, to our stockholders. We will continue to incur the expenses of complying with public company reporting requirements. We have an obligation to continue to comply with the applicable reporting requirements of the Securities Exchange Act of 1934, as amended, even though compliance with such reporting requirements is economically burdensome. In the event of liquidation, our Board of Directors may at any time turn management of the liquidation over to a third party, and our directors may resign from our board at that time. If we are unable to find or consummate a suitable private company transaction, our directors may at any time turn our management over to a third party to commence or complete the liquidation of our remaining assets and distribute the available proceeds to our stockholders, and our directors may resign from our board at that time. If management is turned over to a third party and our directors resign from our board, the third party would have sole control over the liquidation process, including the sale or distribution of any remaining assets. - 14 - If we are deemed to be an investment company, we may be subject to substantial regulation that would cause us to incur additional expenses and reduce the amount of assets available for distribution. If we invest our cash and/or cash equivalents in investment securities, we may be subject to regulation under the Investment Company Act of 1940. If we are deemed to be an investment company under the Investment Company Act because of our investment securities holdings, we must register as an investment company under the Investment Company Act. As a registered investment company, we would be subject to the further regulatory oversight of the Division of Investment Management of the Securities and Exchange Commission, and our activities would be subject to substantial regulation under the Investment Company Act. Compliance with these regulations would cause us to incur additional expenses, which would reduce the amount of assets available for distribution to our stockholders. To avoid these compliance costs, we intend to invest our cash proceeds in money market funds and government securities, which are exempt from the Investment Company Act but which currently provide a very modest return. If we fail to create an adequate contingency reserve for payment of our expenses and liabilities,in the event of dissolution, our stockholders could be held liable for payment to our creditors of each such stockholder’s pro rata share of amounts owed to the creditors in excess of the contingency reserve, up to the amount actually distributed to such stockholder. In the event of dissolution or a distribution of substantially all our assets, pursuant to the Delaware General Corporation Law, we will continue to exist for three years after the dissolution became effective or for such longer period as the Delaware Court of Chancery shall direct, for the purpose of prosecuting and defending suits against us and enabling us gradually to close our business, to dispose of our property, to discharge our liabilities and to distribute to our stockholders any remaining assets. Under the Delaware General Corporation Law, in the event we fail to create an adequate contingency reserve for payment of our expenses and liabilities during this three-year period, each stockholder could be held liable for payment to our creditors of such stockholder’s pro rata share of amounts owed to creditors in excess of the contingency reserve, up to the amount actually distributed to such stockholder. However, the liability of any stockholder would be limited to the amounts previously received by such stockholder from us (and from any liquidating trust or trusts) in the dissolution. Accordingly, in such event a stockholder could be required to return all distributions previously made to such stockholder. In such event, a stockholder could receive nothing from us under the plan of dissolution. Moreover, in the event a stockholder has paid taxes on amounts previously received, a repayment of all or a portion of such amount could result in a stockholder incurring a net tax cost if the stockholder’s repayment of an amount previously distributed does not cause a commensurate reduction in taxes payable. There can be no assurance that any contingency reserve established by us will be adequate to cover any expenses and liabilities. Any future sale of a substantial number of shares of our common stock could depress the trading price of our common stock, lower our value and make it more difficult for us to pursue or consummate a private company transaction. Any sale of a substantial number of shares of our common stock (or the prospect of sales) may have the effect of depressing the trading price of our common stock. In addition, these sales could lower our value and make it more difficult for us to engage in a private company transaction. Further, the timing of the sale of the shares of our common stock may occur at a time when we would otherwise be able to engage in a private company transaction on terms more favorable to us. Our stock price is likely to be highly volatile because of several factors, including a limited public float. The market price of our stock is likely to be highly volatile because there has been a relatively thin trading market for our stock, which causes trades of small blocks of stock to have a significant impact on our stock price. You may not be able to resell our common stock following periods of volatility because of the market's adverse reaction to volatility. Other factors that could cause such volatility may include, among other things: · announcements concerning our strategy, · litigation; and · general market conditions. - 15 - Because our common stock is considered a "penny stock" any investment in our common stock is considered to be a high-risk investment and is subject to restrictions on marketability. Our common stock is currently traded on the OTC Bulletin Board and is considered a "penny stock." The OTC Bulletin Board is generally regarded as a less efficient trading market than the NASDAQ Capital Market. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. The broker-dealer also must provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer and any salesperson in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our common stock. Since our common stock is subject to the regulations applicable to penny stocks, the market liquidity for our common stock could be adversely affected because the regulations on penny stocks could limit the ability of broker-dealers to sell our common stock and thus your ability to sell our common stock in the secondary market.There is no assurance our common stock will be quoted on NASDAQ or the NYSE or listed on any exchange, even if eligible. We have additional securities available for issuance, including preferred stock, which if issued could adversely affect the rights of the holders of our common stock. Our articles of incorporation authorize the issuance of 150,000,000 shares of common stock and 5,000,000 shares of preferred stock.The common stock and the preferred stock can be issued by, and the terms of the preferred stock, including dividend rights, voting rights, liquidation preference and conversion rights can generally be determined by, our board of directors without stockholder approval. Any issuance of preferred stock could adversely affect the rights of the holders of common stock by, among other things, establishing preferential dividends, liquidation rights or voting powers. Accordingly, our stockholders will be dependent upon the judgment of our management in connection with the future issuance and sale of shares of our common stock and preferred stock, in the event that buyers can be found therefor. Any future issuances of common stock or preferred stock would further dilute the percentage ownership of our Company held by the public stockholders. ITEM 3 – CONTROLS AND PROCEDURES Disclosure controls and procedures.Disclosure controls are controls and procedures designed to reasonably assure that information required to be disclosed in our reports filed under the Exchange Act, such as this Quarterly Report, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure controls are also designed to reasonably assure that such information is accumulated and communicated to our management, including the Interim President, as appropriate to allow timely decisions regarding required disclosure. Disclosure controls and procedures, no matter how well designed and implemented, can provide only reasonable assurance of achieving an entity’s disclosure objectives. The likelihood of achieving such objectives is affected by limitations inherent in disclosure controls and procedures. These include the fact that human judgment in decision-making can be faulty and that breakdowns in internal control can occur because of human failures such as simple errors, mistakes or intentional circumvention of the established processes. As of June 30,2007, the end of the period covered by this report, our management, with the participation of our Interim President, carried out an evaluation of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934). Based upon that evaluation, our Interim President concluded that as of June 30, 2007, our disclosure controls and procedures were effective. - 16 - Changes in internal controls over financial reporting.The Interim President has evaluated any changes in the Company’s internal control over financial reporting that occurred during the most recent fiscal quarter. Based on that evaluation, the Interim President has concluded that no change in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Securities Exchange Act of 1934) occurred during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. The Company is a non-accelerated filer and is required to comply with the internal control reporting and disclosure requirements of Section 404 of the Sarbanes-Oxley Act for fiscal years ending on or after July 15, 2007.Although the Company is working to comply with these requirements, the Company has only one consultant. The Company's lack of employees is expected to make compliance with Section 404 - especially with segregation of duty control requirements - very difficult and cost ineffective, if not impossible.While the SEC has indicated it expects to issue supplementary regulations easing the burden of Section 404 requirements for small entities like the Company, such regulations have not yet been issued. PART II - OTHER INFORMATION ITEM 6 – EXHIBITS. See exhibit index. - 17 - SIGNATURES In accordance with the requirements of the Exchange Act, the registrant has caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TRESTLE HOLDINGS, INC. Date: August 8, 2007 /s/ ERIC STOPPENHAGEN Name: Eric Stoppenhagen Title:Interim President - 18 - EXHIBIT INDEX Exhibit Description 31 Certification of Interim President and Principal Financial Officer pursuant to Exchange Act Rule 13a-14 and 15d-14 as adopted pursuant to section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of the Company’s Interim President and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 19 -
